Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawing objection of the 6/8/2021 office action has been overcome by submission of a new drawing sheet in the 8/17/2021 reply.

Allowable Subject Matter
	The rejection based on US 2011/0164853 A1 (6/8/2021 office action) was reconsidered in view of the 10/27/2021 remarks.  The arguments regarding the absence of the recited cable end fixing structure in '853 were persuasive and the rejection has been withdrawn.  Claims 1-13 and 15-23 are allowed.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  
/Michael Stahl/Primary Examiner, Art Unit 2874